ORIGINAL                                                           08/02/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0588


 STATE OF MONTANA.                                                            AUG 0 2 2022
                                                                           Bovvon
                                                                                   Grt:-.3onwood
                                                                         Clerk of Supreme
              Plaintiff and Appellee,                                       State of Montana Court


       v.                                                           ORDER

 RYAN PATRICK SULLIVAN,

              Defendant and Appellant.


       Plaintiff and Appellee State of Montana has moved this Court to vacate its
consolidation of three pending appeals and to stay one of these matters pending the
disposition of a related case.    Defendant and Appellant Ryan Patrick Sullivan has
responded in opposition to the State's motion.
       Sullivan currently has four appeals pending before this Court, all of which originate
from two criminal matters in the Thirteenth Judicial District Court, Yellowstone County,
and which challenge one conviction and three revocations. In DA 20-0589, Sullivan
appealed from the October 13, 2020 Judgment in the District Court's Cause No. DC-19-
829, in which he was sentenced on two felony counts and two misdemeanor counts
following his conviction by jury trial. In DA 20-0588, Sullivan appealed from the October
13, 2020 Order of Revocation and Imposition of Sentence of the District Court's Cause
No. DC-18-321, in which the court resentenced Sullivan on a felony aggravated assault
conviction.   In DA 21-0282, Sullivan appealed from the April 14, 2021 Order of
Revocation and Imposition of Sentence of the District Court's Cause No. DC-18-321, in
which the court resentenced Sullivan on the same felony aggravated assault conviction as
it had on October 13, 2020; this sentence varied from the previous in that it specified that
the sentence was to run concurrently to the sentence in that court's Cause No. DC-19-829.
Finally, in DA 22-0093, Sullivan appealed from the April 14, 2021 Order of Revocation
and Imposition of Sentence of the District Court's Cause No. DC-19-829, which
resentenced Sullivan on the two felony counts that are the subject of our Case No. DA /0-
0589.
        In summary, on October 13, 2020, Sullivan was both sentenced upon conviction in
DC-19-829 (appealed as DA 20-0589) and resentenced upon revocation in DC-18-321
(appealed as DA 20-0588). Then on April 14, 2021, Sullivan was both resentenced upon
revocation in DC-19-829 (appealed as DA 22-0093) and resentenced upon second
revocation in DC-1`8-321 (appealed as DA 21-0282).
        On March 2, 2022, Sullivan moved, unopposed, to consolidate the three revocation
cases into one appeal. This Court then ordered that DA 20-0588, DA 21-0182, and DA
22-0093 be consolidated under our Case No. DA 20-0588. On May 4, 2022, Sullivan filed
his Opening Brief in that consolidated matter. On July 25, 2022, he filed his Opening Brief
in DA 22-0589, the conviction after jury trial, which was not consolidated with the three
revocation matters.
        In the pending motion, the State argues that this Court should first resolve Sullivan's
appeal of his conviction in DA 22-0589 prior to addressing Sullivan's appeal of the
revocation of that conviction in DA 22-0093. The State further argues that this Court
should vacate the present consolidation, allow DA 20-0588 and DA 21-0282—the first and
second revocations of the District Court's Cause No. DC-18-321—to remain consolidated,
and to stay DA 22-0093 pending the resolution of DA 22-0589.
        Sullivan opposes the State's proposed reconfiguration of the pending appeals. He
asserts that the three revocations are properly considered together because they are
"inextricably intertwined." He alleges that the April 14, 2021 revocations, appealed as DA
21-0282 and DA 22-0093, arose from the same alleged violation and raise the same legal
issue, while the October 13, 2020 revocation, appealed as DA 20-0588, involves the same
underlying conviction as DA 21-0282. Sullivan notes that at this point, he has filed two
Opening Briefs—one in the consolidated matter and the other in the standalone appeal—
and to employ the State's proposed reconfiguration at this point would waste resources and
delay resolution as it would require appellate counsel to redraft and refile the briefs.
        We have reviewed the two Opening Briefs filed in Sullivan's appeals and we agree


                                               2
with appellate counsel that the three revocation appeals present identical legal issues in part
as well as interrelated factual and procedural matters. Moreover, once the matters are
submitted for decision, this Court retains the discretion to determine whether to address the
appeals in a particular order and whether to issue combined dispositions. Vacating the
consolidation and directing appellate counsel to redo the opening briefing at this stage
would only delay resolution of these matters.
       IT IS THEREFORE ORDERED that the State's motion to vacate consolidation and
stay DA 22-0093 pending resolution of DA 20-0589 is DENIED.
       The Clerk is diesected to give notice of this Order to all counsel of record.
       Dated this e —day of August, 2022.




                                                            _e>6 - -es-N. h (Y4        -----




                                                   —4.°://2



                   .,-
                                                      A      e A.I JUL


                                                                           4      ?
                                                                                  e dir.....—..„.
                                                                    Justices




                                              3